DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed 2/17/21, with respect to the rejection(s) of claim(s) 1, 8 and 16 under 35 USC 103 have been fully considered and are persuasive.  The prior art of record did not explicitly disclose the formation of a plurality of power connectors on each of at least three sides of the heating blanket. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art US 2017/0027024 (Oloko) which teaches the formation of an interconnectable heating blanket having a plurality of power connectors on each of its sides.

any additional power connectors could only be located on two sides of Caterina, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant has argued that Caterina does not want the blankets to overlap which is a mischaracterization of Caterina. Instead Caterina discloses that the connecting edges of one blanket may intentionally overlap another blanket (Para. 0047) and as such modifying the couplers used to connect blankets to better form this overlapping connection would not be improper hindsight reasoning.

In response to applicant's argument that the arrangement of one connector type (ledge or female connector) on one side of the blanket at a corner and a different connector style (flap or male connector) on the other side of the blanket forming a corner is non-obvious as it is designed , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Applicant argues that their flap and ledge connection structure acts as a “gap insulator to transition the heat gradient from one interconnectable heating blanket to the other and reduce cold spots”. The only claimed structure is a ledge and a flap, each incorporating power and mechanical connectors. Applicant’s original disclosure does not define a gap insulator, describe details of the connection or describe how a heat gradient is transitioned from one blanket to another.
	Caterina already establishes the overlapping of heating blankets (Para. 0047) thereby bring the heating elements of adjacent blankets closer together and blocking the escape of heated air from under the blanket assembly. As such Caterina establishes that the blankets connect together to form a ‘gap insulator’ in so much as Applicant has disclosed. 



Claim Interpretation
Claim 8 currently requires:
	a first interconnectable heating blanket comprising at least three sides and with a first side comprising a flap and a second side comprising a ledge, the first side forming a corner with the second side, and each side of the at least three sides comprising a respective mechanical coupler and a plurality of power connectors;
	 a second interconnectable heating blanket with a third side comprising a second ledge, in which the flap of the first side of the first interconnectable heating blanket overlaps the second ledge of the third side of the second interconnectable heating blanket to form an interface and wherein the ledge of the second side of the first interconnectable heating blanket is adapted to form a second interface with a flap of a third interconnectable heating blanket; and 
	a single power source electrically connected to the first interconnectable heating blanket and the second interconnectable heating blanket.
	Three sides are defined when describing the first blanket before a second blanket is introduced and defined as having “a third side”, however it does not appear this “third side” is one of the defined three sides of the first blanket and a first two sides of the second blanket are not described. Likewise the second blanket is defined as having a “second ledge” without first defining a first ledge of the second blanket.
	For the purpose of examination the claim will be interpreted as requiring:
	a first interconnectable heating blanket comprising at least three sides and with a first side comprising a flap and a second side comprising a ledge, the first side forming a corner with the second side, and each side of the at least three sides comprising a respective mechanical coupler and a plurality of power connectors;
	a second interconnectable heating blanket with a side comprising a ledge, in which the flap of the first side of the first interconnectable heating blanket overlaps the ledge of the second interconnectable heating blanket to form an interface and wherein the ledge of the second side of the first interconnectable heating blanket is adapted to form a second interface with a flap of a third interconnectable heating blanket;
	a single power source electrically connected to the first interconnectable heating blanket and the second interconnectable heating blanket.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0056244 (Caterina) in view of US 2017/0027024 (Oloko) and US 3,236,991 (Graham) as evidenced by Oloko.
	Regarding claim 1, Caterina discloses an interconnectable heating blanket (200/700/800/1120-1150) comprising:
	a first face (top surface for example 302/307);
	a second face (bottom surface for example 306/307), and
	a plurality of sides (204) including at least three sides including a first side forming a corner with a second side (Fig. 2);

    PNG
    media_image1.png
    748
    615
    media_image1.png
    Greyscale

	wherein each of the sides is formed to overlap a side of another thermal cover (Para. 0047);
	wherein each of the plurality of sides comprises a respective mechanical coupler (206) and the sides of adjacent heating blankets may overlap each other (Para. 0047);

    PNG
    media_image2.png
    748
    615
    media_image2.png
    Greyscale

	a plurality of power connectors (702/706) proximate the edge of each connecting side for delivering power (Para. 0086-0087);

    PNG
    media_image3.png
    843
    783
    media_image3.png
    Greyscale

	Caterina, however, does not disclose details if the power connectors are incorporated into the connecting edge/flap structure and does not disclose the use of different attachment edges (flap and ledge) on differing sides of the blankets. Also while Caterina discloses that the power connectors can be located at least two sides it does not explicitly disclose the inclusion of power connectors on three sides. 
	Oloko teaches an interconnectable heating blanket (14) comprising at least three sides (Fig. 2) with a plurality of power connectors (16/18) on at least three sides (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of power connectors on at least three sides of the heating blanket, as taught by Oloko, to provide greater design flexibility by permitting more blankets to be attached and in a greater variety of patterns.
 	Graham teaches an interconnectable heating blanket (25/35) comprising a first side with a flap (28/37) and a second side with a ledge (34). Power connectors (33/36) are incorporated into the flap and ledge.

	It would have been obvious to one of ordinary skill in the art to provide differing edge structures (flaps and ledges), as taught by Graham, to permit sides of adjacent blankets to overlap one another in a flat, compact manner reducing wasted area/space and brining the heating elements of adjacent blankets closer together to better ensure continuous/even spreading of heat.
	Regarding the arrangement of which sides have a ledge structure and which sides have a flap structure it would have been obvious to one of ordinary skill in the art to locate the respective flaps and ledges on which ever sides would facilitate a desired connection process or final assembly/arrangement of multiple blankets. Such a configuration would have involved a mere rearrangement of parts which is within the skillset of an ordinary artisan. This is further evidenced by Oloko which teaches an assembly of heating blankets (14) comprising a ‘ledge’ connector (16) on one side and a ‘flap’ connector (18) on a second side, the two sides forming a corner (Fig. 2).

	Regarding claim 2, as previously discussed Caterina states that the blankets are provided with a plurality of mechanical couplers (206) on the connecting edges of a first side and a second side as well as a plurality of power connectors (702/706) on a first and second side. Graham, as previously discussed teaches the incorporation of such power couplers into the connecting edges (flap/ledge) of a heating blanket. As such the resulting combination as previously established would be adapted to form an interface with more than one other interconnectable heating blanket simultaneously, wherein the interface is a mechanical and electrical connection.

	Regarding claim 3, as previously discussed Caterina states that the blankets are provided with a plurality of mechanical couplers (206) on each of the connecting edges of a first side and a second side as well as a plurality of power connectors (702/706) on each of a first and second side. Graham, as previously discussed teaches the incorporation of such power couplers into the connecting edges (flap/ledge) of a heating blanket. As such the resulting combination as previously established would be configured to form an interface with more than one other interconnectable heating blanket simultaneously, wherein the interface is a mechanical and electrical connection.
	It would have been obvious to one of ordinary skill in the art to interface one side of the heating blanket with a first other heating blanket and a second other heating blanket simultaneously as required to permit full/proper coverage of differing heating areas/structures to be heated since such a modification/arrangement would have been a mere rearrangement of parts within the skillset of an ordinary artisan.

	Regarding claim 5, Caterina states that the heating blanket includes a series of heating elements (210, 716/718,810, Para. 0088) encompassed by a polymeric material (cover can be made from different materials including plastic - Para. 0046).

	Regarding claim 6, Caterina states that the overlapping sides are gap insulators which are configured to transition a heat gradient from the interconnectable heating blanket to the first other interconnectable heating blanket (Para. 0047) in so much as Applicant’s device does. Caterina discusses the inclusion of a series of heating elements but is silent on the spacing 

	Regarding claim 8, Caterina discloses a system comprising:
	a first interconnectable heating blanket (1130) comprising at least three sides and with a first side comprising a connecting edge (204) and a second side comprising a connecting edge (204), the first side forming a corner with the second side,

    PNG
    media_image1.png
    748
    615
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    748
    615
    media_image2.png
    Greyscale

	a plurality of power connectors (702/706) proximate the edge of each connecting side for delivering power (Para. 0086-0087);

    PNG
    media_image3.png
    843
    783
    media_image3.png
    Greyscale

	a second interconnectable heating blanket (1140) with a side comprising a connecting edge (204), in which the connecting edge of the first side of the first interconnectable heating blanket overlaps the connecting edge of the second interconnectable heating blanket (Para. 0047) to form an interface and wherein the connecting edge of the second side of the first 

    PNG
    media_image4.png
    672
    669
    media_image4.png
    Greyscale

	a single power source (1102) electrically connected (1160/1162) to the first interconnectable heating blanket and the second interconnectable heating blanket.
	Caterina, however does not disclose the use of different attachment edges (flap and ledge) on differing sides of the blankets. Also while Caterina discloses that the power connectors can be located on at least two sides it does not explicitly disclose the inclusion of power connectors on three sides. 
	Oloko teaches an interconnectable heating blanket (14) comprising at least three sides (Fig. 2) with a plurality of power connectors (16/18) on at least three sides (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of power connectors on at least three sides of the heating blanket, as taught by Oloko, to provide greater design flexibility by permitting more blankets to be attached and in a greater variety of patterns.

	It would have been obvious to one of ordinary skill in the art to provide differing edge structures (flaps and ledges), as taught by Graham, to permit sides of adjacent blankets to overlap one another in a flat, compact manner reducing wasted area/space and brining the heating elements of adjacent blankets closer together to better ensure continuous/even spreading of heat.
	Regarding the arrangement of which sides have a ledge structure and which sides have a flap structure it would have been obvious to one of ordinary skill in the art to locate the respective flaps and ledges on which ever sides would facilitate a desired connection process or final assembly/arrangement of multiple blankets. Such a configuration would have involved a mere rearrangement of parts which is within the skillset of an ordinary artisan. This is further evidenced by Oloko which teaches an assembly of heating blankets (14) comprising a ‘ledge’ connector (16) on one side and a ‘flap’ connector (18) on a second side, the two sides forming a corner (Fig. 2).

	Regarding claims 9-10, Caterina states that the heating blanket includes a series of heating elements (210, 716/718,810, Para. 0088) encompassed by a polymeric material (cover can be made from different materials including plastic - Para. 0046) and states that a single power source supplies power to all of the interconnected blankets (Fig. 11). However Caterina does not state if the power connectors are incorporated into the taught ledge/flap connecting edge structures.

	It would have been obvious to one of ordinary skill in the art to incorporate the power connectors into the flaps of the heating blankets, as taught by Graham, to facilitate quick and simple connection and power transfer between multiple adjacent blankets.

	Regarding claim 13, Caterina discusses the inclusion of a series of heating elements but is silent on the spacing between the heating elements and the sides of the blanket being within one inch or less. Instead Caterina states that the heating elements are spaced to provide consistent heating across the full surface of the blanket (Para. 0099). Applicant has not disclosed that having the heating elements within one inch of the sides solves any stated problem or is for any particular purpose. Moreover, it appears the heating blanket of Caterina, or applicant’s invention, would perform equally well with the heating elements spaced at different distances from the side dependent on the ability of the heating elements to dissipate heat. Accordingly it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to extend the heating elements of Caterina to within one inch of the sides because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Caterina.

	Regarding claim 14, Caterina discusses the connection of a plurality of blankets each including a plurality of heating elements but is silent on the spacing between the heating elements of adjacent blankets. Instead Caterina states that the heating elements are spaced apart 

	Regarding claim 15, Caterina states that the footprint of the system is matched to a shape for an area to be heated (Blanket is designed to evenly heat the area it covers [Para. 0098-0099], system is sized dependent upon demand/requirement [Para. 0022]).

	Regarding claims 16-18 and 20-21, Caterina discloses an interconnectable heating blanket (200/700/800/1120-1150) comprising:
	four sides (204), wherein a first and second side as form a corner and the first and a third side form a corner (perpendicular and adjacent to each other);

    PNG
    media_image1.png
    748
    615
    media_image1.png
    Greyscale

	wherein each of the sides comprises a respective mechanical coupler (206) and the sides of adjacent heating blankets may overlap each other (Para. 0047);

    PNG
    media_image2.png
    748
    615
    media_image2.png
    Greyscale

	the connecting sides of the blanket each comprise a plurality of power connectors (702/706) to share power through multiple blankets (Para. 0086-008);

    PNG
    media_image3.png
    843
    783
    media_image3.png
    Greyscale

	the four sides of the blanket each having a connecting edge of material (204), the blanket being made of a polymeric material (cover can be made from different materials including plastic - Para. 0046) and the edges configured to overlap those of another blanket (Para. 0047);
	the mechanical couplers and power connectors result in a first side of the heating blanket being adapted to couple to a first other heating blanket and a second side of the heating blanket being configured to couple to a second other heating blanket.

    PNG
    media_image5.png
    630
    614
    media_image5.png
    Greyscale


	Oloko teaches an interconnectable heating blanket (14) comprising four sides (Fig. 2) with a plurality of power connectors (16/18) on each side (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of power connectors on each side of the heating blanket, as taught by Oloko, to provide greater design flexibility by permitting more blankets to be attached and in a greater variety of patterns.
	Graham teaches a system of interconnectable heating blankets (25/35) comprising a plurality of sides. At one side the blankets comprise flaps (28/37) while on opposing sides the blankets incorporate ledges (34). Each of the flaps and ledges incorporates a power connector (33/36).
	It would have been obvious to one of ordinary skill in the art to provide differing edge structures (flaps and ledges), as taught by Graham, to permit sides of adjacent blankets to overlap one another in a flat, compact manner reducing wasted area/space and brining the heating elements of adjacent blankets closer together to better ensure continuous/even spreading of heat.
	Regarding the arrangement of which sides have a ledge structure and which sides have a flap structure it would have been obvious to one of ordinary skill in the art to locate the respective flaps and ledges on which ever sides would facilitate a desired connection process or final assembly/arrangement of multiple blankets. Such a configuration would have involved a 

	Regarding claim 22, Caterina discusses the inclusion of a series of heating elements but is silent on the spacing between the heating elements and the sides of the blanket being within one inch or less. Instead Caterina discloses that the heating elements are spaced to provide consistent heating across the full surface of the blanket (Para. 0099). Applicant has not disclosed that having the heating elements within one inch of the sides solves any stated problem or is for any particular purpose. Moreover, it appears the heating blanket of Caterina, or applicant’s invention, would perform equally well with the heating elements spaced at different distances from the side dependent on the ability of the heating elements to dissipate heat. Accordingly it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to extend the heating elements of Caterina to within one inch of the sides because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Caterina.

	Regarding claim 23, Caterina discloses that the interconnectable heating blanket is configured to heat at least a portion of area to be heated of a component of an aircraft using heat from the series of heating elements transmitted through a first face of the interconnectable heating blanket (Blanket is designed to evenly heat the area is covers Para. 0098-0099, system is sized dependent upon demand/requirement Para. 0022).

	Regarding claim 24, Caterina states that the blanket is symmetrical (Fig. 2, 7-8, 11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caterina in view of Oloko and Graham as applied to claim 1 above, and further in view of US 2015/0373781 (Augustine).
	Regarding claim 4, Caterina states that the flaps include mechanical couplers but does not disclose that the mechanical couplers comprise at least one of a magnetic material or a ferromagnetic material.
	Augustine teaches an interconnectable heating blanket (500) comprising a flap (504) along its sides which includes a mechanical coupler (574/576) comprising at least one of a magnetic or ferromagnetic material (Para. 0135).
	It would have been obvious to one of ordinary skill in the art to utilize a mechanical coupler comprising a magnetic or ferromagnetic material, as taught by Augustine, to permit the connection of different heating blankets without requiring the use of tools or fasteners.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caterina in view of Oloko and Graham as applied to claim 10 above, and further in view of US 8,169,185 (Partovi).
	Regarding claim 11, Caterina states that the power connectors comprise a power connector (812/814/832/834; Fig. 6) and a ground connector (816/856; Fig. 6). Caterina also discusses the inclusion of sensors (514) on the modular heating blankets (200) which are in communication with a controller (500/502) but does not discuss this connection.

	It would have been obvious to one of ordinary skill in the art to include a data connector in the interfaces, as taught by Partovi, to permit control and sensor information to be transferred between the various blankets/mats and a control unit without requiring the provision of additional/individual wiring which could complicate the installation process and be exposed to damage during use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caterina in view of Oloko and Graham as applied to claim 10 above, and further in view of Augustine.
	Regarding claim 12, Caterina states that the flaps include mechanical couplers but does not disclose that the mechanical couplers comprise at least one of a magnetic material or a ferromagnetic material.
	Augustine teaches an interconnectable heating blanket (500) comprising a flap (504) along its sides which includes a mechanical coupler (574/576) comprising at least one of a magnetic or ferromagnetic material (Para. 0135).
	It would have been obvious to one of ordinary skill in the art to utilize a mechanical coupler comprising a magnetic or ferromagnetic material, as taught by Augustine, to permit the connection of different heating blankets without requiring the use of tools or fasteners.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Caterina in view of Oloko and Graham as applied to claim 17 above, and further in view of US 6,278,085 (Abukasm).
	Regarding claim 19, Caterina states that the heating blankets can be of varying sizes and connected together to cover differing areas but is silent on the formation of at least one side of the blanket being curved.
	Abukasm teaches a series of interconnectable heating blankets (Fig. 1) each comprising a plurality of sides. Abukasm further teaches that the blankets can include all straight sides (22i/22e) or the blankets can incorporate a mixture of straight sides and curved sides (22g/22h).
	It would have been obvious to one of ordinary skill in the art to make at least one side curved, as taught by Abukasm, to permit the heating blankets to properly match/cover the area/object being heated without wasting heat/energy.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Caterina in view of Oloko and Graham as applied to claim 16 above, and further in view of Augustine.
	Regarding claim 25, Caterina states that the flaps include mechanical couplers but does not disclose that the mechanical couplers comprise at least one of a magnetic material or a ferromagnetic material.
	Augustine teaches an interconnectable heating blanket (500) comprising a flap (504) along its sides which includes a mechanical coupler (574/576) comprising at least one of a magnetic or ferromagnetic material (Para. 0135).
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754